Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-20 are pending and rejected in the application. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. U.S. Patent (5,649,591; hereinafter: Du) in view of Wayn et al. U.S. Patent Publication (2010/0017395; hereinafter: Wayn) and further in view of Andrei et al. U.S. Patent Publication (2006/0167865; hereinafter: Andrei) 



Claims 1, 11, and 20
As to claims 1, 11, and 20, Du discloses a system, comprising: 
a network interface (column 2, lines 20-26, “query processing, particularly in the MDBS environment…”application” plan…etc.”), 
a processor(column 2, lines 35-39, “the computer system’s central processing unit…etc.”), and 
a memory, wherein the memory stores instructions executable by the processor to (column 2, lines 35-41, “Data is transferred between the physical storage and the computer system’s central processing unit…etc.”):  
-44-access a first join graph representing tables in a database (column 11, lines 20-26, “The method of structuring a database query tree to reduce query response time using a two phase optimization comprises selecting 200 as input segment from a join tree to be transformed…etc.”), wherein the first join graph has vertices corresponding to respective tables in the database and directed edges corresponding to many-to-one join relationships (column 12, lines 30-38, “top-down approach is that a join tree can be balanced by evenly distributing load of each internal join node between its two childe nodes…etc.”); 
receive a first query that references data in two or more of the tables of the database (column 7, lines 4-8, “Query accesses in this network distributed database system involve a requestor machine system 11 having its local database manager 13 search databases 14…etc.”); 
select a connected subgraph of the first join graph that includes the two or more tables referenced in the first query (column 17, lines 9-23, “The database query optimization system first selects 190 a first node having first left and right child subtrees, wherein said first node being initially defined as the grandparent of the leftmost leaf node. A second node having first left and right child subtrees is then selected in step 192, said second node being initially defined as the root of the left deep join tree…etc.”); 

Du does not appear to explicitly disclose 
generate multiple leaf queries that reference respective subject tables that are each a root table of the connected subgraph or a table including a measure referenced in the first query, wherein generating at least two of the leaf queries includes inserting a reference to a primary key column for a shared attribution dimension table of the respective subject tables of the at least two of the leaf queries; 
generate a query graph that specifies joining of results from queries based on the multiple leaf queries to obtain a transformed query result for the first query, wherein the query graph has a single root node corresponding to the transformed query result; and
invoke a transformed query on the database that is based on the query graph and the queries based on the multiple leaf queries to obtain the transformed query result.

However, Wayn discloses generate multiple leaf queries that reference respective subject tables that are each a root table of the connected subgraph or a table including a measure referenced in the first query paragraph[0130]-paragraph[0131], “The parent-child hierarchy of clause components identified by the SQL query breaker 30 is typically provided to a leaf clause component characterization functional unit 40 which is operative to characterize each leaf clause component by identifying all possible Online Analytical Processing (OLAP) rules for each clause component which is a leaf in the parent-child hierarchy….etc.”, the reference describes creating leaf clause components (i.e., multiple leaf queries) from a relational query.), wherein generating at least two of the leaf queries includes inserting a reference to a primary key column for a shared attribution dimension table of the respective subject tables of the at least two of the leaf queries (paragraph[0171]-paragraph[0173], “when the Leaf Clause Component is a field named "Credit_Limit_Type.sub.--1", go to the DB systems table in relational database management system 15 and locate the table name that "Credit_Limit_Type.sub.--1" is part of. For example, run the following query on Teradata "Select Tablename from DBC.Columns, where ColumnName=`Credit_Limit_Type.sub.--1` and TableName in: [0172] (`dwd1_view.T2001_DDA_CREDIT_LIMIT_new`, `dwp1_view.GC01_Account`, `dwp1_view.T8300_CONTRACT_DDA_d0`)…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Du with the teachings of Wayn to generate multi-dimensional queries which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Du with the teachings of Wayn to provide conversion from SQL expressions to MDX and XMLA expressions with little or no involvement of programmers and system analysts (Wayn: paragraph[0006]). 


The combination of Du and Wayn do not appear to explicitly disclose generate a query graph that specifies joining of results from queries based on the multiple leaf queries to obtain a transformed query result for the first query, wherein the query graph has a single root node corresponding to the transformed query result; and
invoke a transformed query on the database that is based on the query graph and the queries based on the multiple leaf queries to obtain the transformed query result.

However, Andrei discloses generate a query graph that specifies joining of results from queries based on the multiple leaf queries to obtain a transformed query result for the first query (paragraph[0192], “After the search engine has generated a best plan for execution of the query, the transform module of the present invention examines the plan generated by the search engine and performs any needed transformation. At step 1003, the transform module recognizes these semi-join (distinct partial) groups (i.e., the left deep subtree(s)) based on the tags that are applied during search space inspection. These distinct partial groups are recognized in a manner similar to that described above for determining outer join groups requiring transformation to a bushy tree shape…etc.”), wherein the query graph has a single root node corresponding to the transformed query result (paragraph[0121], “A plan is the full plan if it covers the total semantics of the query (i.e., if the result set of the root node of the plan tree delivers the result set of the query)…etc.”); and
invoke a transformed query on the database that is based on the query graph and the queries based on the multiple leaf queries to obtain the transformed query result (paragraph[0192], “After the search engine has generated a best plan for execution of the query, the transform module of the present invention examines the plan generated by the search engine and performs any needed transformation…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Du with the teachings of Wayn and Andrei to provide to transform semi join groups which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Du with the teachings of Wayn and Andrei to find the best query execution plan with the same semantics at the SQL query (Andrei: paragraph[0014]). 

Claims 3 and 13
As to claims 3 and 13, the combination of Du, Wayn, and Andrei discloses all the elements in claim 11, as noted above, and Wayn further disclose wherein one of the multiple leaf queries includes a reference to an attribute in a dimension table that is referenced in the first query (paragraph[0046], “Dimension: defines a set of related attributes and possible joins among the attributes. A dimension captures all attribute relationships that apply on attributes grouped in the dimension and also references all hierarchies that can be used to drive navigation and computation of the dimension…etc.”).



Claims 4 and 14
As to claims 4 and 14, the combination of Du, Wayn, and Andrei discloses all the elements in claim 11, as noted above, and Wayn further disclose wherein the memory stores instructions executable by the processor to select the connected subgraph by performing operations including: 
selecting an initial connected subgraph of the first join graph that includes the two or more tables referenced in the first query (column 16, lines 57-60, “transformed into a balanced join tree using the hybrid approach…etc.”); and 
selecting one or more additional attribution dimension tables for inclusion in the connected subgraph (column 16, lines 63-66, “join nodes 128c and 128g are chosen to be two UANs…etc.”), wherein a first root table of the initial connected subgraph is directly connected to a non- shared dimension table that is referenced in the first query(column 17, lines 9-23, “The database query optimization system first selects 190 a first node having first left and right child subtrees, wherein said first node being initially defined as the grandparent of the leftmost leaf node. A second node having first left and right child subtrees is then selected in step 192, said second node being initially defined as the root of the left deep join tree…etc.”), and the one or more additional attribution dimension tables are shared between a second root table of the initial connected subgraph and the first root table (column 12, lines 30-38, ‘load of each internal join node between its two child nodes…etc.”).



Claims 5 and 15
As to claims 5 and 15, the combination of Du, Wayn, and Andrei discloses all the elements in claim 11, as noted above, and Wayn further disclose wherein the memory stores instructions executable by the processor to select the connected subgraph by performing operations including: biasing table selection to select paths that include tables referenced in the first query (column 17, lines 9-23, “The database query optimization system first selects 190 a first node having first left and right child subtrees, wherein said first node being initially defined as the grandparent of the leftmost leaf node. A second node having first left and right child subtrees is then selected in step 192, said second node being initially defined as the root of the left deep join tree…etc.”).

Claims 6 and 16
As to claims 6 and 16, the combination of Du, Wayn, and Andrei discloses all the elements in claim 11, as noted above, and Andrei further disclose wherein the memory stores instructions executable by the processor to select the connected subgraph by performing operations including: biasing table selection to select paths that include root tables of the first join graph (paragraph[0051], “A directed acyclic graph is a directed graph where no path starts and ends at the same node…etc.”).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. U.S. Patent (5,649,591; hereinafter: Du) in view of Wayn et al. U.S. Patent Publication (2010/0017395; hereinafter: Wayn) and further in view of Andrei et al. U.S. Patent Publication (2006/0167865; hereinafter: Andrei) and further in view of Helsen et al. U.S. Patent Publication (2008/0262999; hereinafter: Helsen) 

Claims 2 and 15
As to claims 2 and 15, the combination of Du, Wayn, and Andrei discloses all the elements in claim 11, as noted above, but do not appear to explicitly disclose wherein the memory stores instructions executable by the processor to: split one of the multiple leaf queries into leaf queries that are perfectly joinable with a respective leaf query of the multiple leaf queries, wherein the queries based on the multiple leaf queries include the leaf queries resulting from the split.

However, Helsen discloses wherein the memory stores instructions executable by the processor to: split one of the multiple leaf queries into leaf queries that are perfectly joinable with a respective leaf query of the multiple leaf queries, wherein the queries based on the multiple leaf queries include the leaf queries resulting from the split (paragraph[0036], “Splitting: Each leaf query can only be a true cluster (i.e., a query where all from-entries are connected to each other). The splitter moves any attribute or alias comparisons which cross two clusters to a higher level and constructs one leaf query for one cluster…etc.“). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Du with the teachings of Wayn, Andrei, and Helsen to split leaf queries which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Du with the teachings of Wayn, Andrei, and Helsen to handle queries of both transient and persistent data (Helsen: paragraph[0001]). 

Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. U.S. Patent (5,649,591; hereinafter: Du) in view of Wayn et al. U.S. Patent Publication (2010/0017395; hereinafter: Wayn) and further in view of Andrei et al. U.S. Patent Publication (2006/0167865; hereinafter: Andrei) and further in view of Barbosa et al. U.S. Patent Publication (2012/0254251; hereinafter: Barbosa) 

Claims 7 and 17
As to claims 7 and 17, the combination of Du, Wayn, and Andrei discloses all the elements in claim 11, as noted above, but do not appear to explicitly disclose decompose a formula of the first query into component formulas; push down the component formulas to one or more of the multiple leaf queries that reference a column referenced by at least one of the component formulas; and compose a transformed formula in the single root node of the query graph based on results for the component formulas.

However, Barbosa discloses decompose a formula of the first query into component formulas (paragraph[0095], “decompose a formula of the first query into component formulas; push down the component formulas to one or more of the multiple leaf queries that reference a column referenced by at least one of the component formulas; and compose a transformed formula in the single root node of the query graph based on results for the component formulas…etc.”); 
push down the component formulas to one or more of the multiple leaf queries that reference a column referenced by at least one of the component formulas (paragraph[0095]-paragraph[0096], “a dynamic programming implementation of the decomposition rules in FIG. 2. A matrix td stores the distances between all pairs of subtrees of Q and T. For each pair of relevant subtrees…etc.”); and
compose a transformed formula in the single root node of the query graph based on results for the component formulas (paragraph[0163], “At least |T|-|Q| nodes must be inserted to transform Q into T…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Du with the teachings of Wayn, Andrei, and Barbosa to decompose queries using decomposition rules which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Du with the teachings of Wayn, Andrei, and Barbosa to provide approximate matches in a database of documents represented by a tree structure. (Barbosa: paragraph[0011]). 

Claims 8 and 18
As to claims 8 and 18, the combination of Du, Wayn, Andrei, and Barbosa discloses all the elements in claim 17, as noted above, and Barbosa further disclose wherein the formula is a non-composable formula (paragraph[0099], “the shaded cells are distances between proper subtrees and are computed with formula…etc.”).

Claims 9 and 19
As to claims 9 and 19, the combination of Du, Wayn, Andrei, and Barbosa discloses all the elements in claim 17, as noted above, and Barbosa further disclose wherein the formula has multiple expression roots (paragraph[0110], “At this point, all subtrees rooted…etc.”).

Claim 10
As to claim 10, the combination of Du, Wayn, Andrei, and Barbosa discloses all the elements in claim 7, as noted above, and Wayn further disclose wherein the formula includes an aggregation on a measure from a dimension table (paragraph[0011], “at least one leaf clause component as at least one of a dimension…etc.”).











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152